Detailed Action

Amendment

1.	This office action is in response to the applicant interview dated 4-13-22, see the interview summary dated 4-18-22, and this office action is a non-final rejection.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 14-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,257,213 to Brumat in view of U.S. Patent No. 4,341,062 to Scudder.
Referring to claim 1, Brumat discloses agricultural equipment for the removal of suckers that shoot from vine, plant or tree trunks, the equipment comprising, an elongate, vertically oriented shaft – at 15, which has a plurality of cord connection points spaced along its length – see connections of 20 to 15 in figures 1,3,5, the cord connection points connected to the shaft for the purpose of adjusting the height of cords connected to the shaft to suit the height or length of the trunk being treated by the equipment for removal of suckers – see figures 1,3,5 and column 3 lines 63-66 detailing height adjustment of the cords, a plurality of cords – at 20, connected to the shaft to at least some of the cord connection points – see figures 1,3,5, and a driving arrangement for driving the shaft to rotate about its longitudinal axis – see at 16-19 in figures 1,3,5. Brumat does not disclose the cord connection points each being operable to releasably connect a flexible cord  to the shaft for the purpose of adjusting the height of cords connected to the shaft. Scudder does disclose the cord connection points – at 57,59, each being operable to releasably connect a cord-like component – at 56, to the shaft – at 50, for the purpose of adjusting the height of cord-like components connected to the shaft – see figures 4-5 and column 3 lines 14-59. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brumat and add the cords releasably connected to the shaft as disclosed by Scudder, so as to yield the predictable result of allowing the cords to be removably secured to the shaft for easier assembly, disassembly and maintenance of the device as desired. 
Referring to claim 14, Brumat as modified by Scudder further discloses a pair of elongate, vertically oriented shafts – at 15 – see figures 1 and 3 of Brumat, which have a plurality of cord connection points spaced along their length – see connection of 20 to 15 in figures 1 and 3 of Brumat, the pair of shafts being spaced apart for positioning on either side of a row of vine, plant or tree trunks – see figure 1 of Brumat, a plurality of cords – at 20, connected to each of the shafts to at least some of the cord connection points – see figures 1 and 3 of Brumat, and a driving arrangement – at 16-19, for driving each of the shafts to rotate about their longitudinal axis – see figures 1 and 3 of Brumat.
Referring to claim 15, Brumat as modified by Scudder further discloses the pair of shafts – at 15, being offset in the direction of travel of the equipment along a row of vine, plant or tree trunks – see different positions for items 15,20 in figure 1 of Brumat.
Referring to claim 17, Brumat as modified by Scudder further discloses the pair of shafts being mounted to a frame – at 12-14, comprising a pair of vertical members – at 14, each of which mounts a shaft – at 15, for rotation – see figures 1, 3 and 5 of Brumat, the vertical members being connected to an upper bridge member – at 1,3,B – see figures 1, 3 and 5 of Brumat.
Referring to claim 18, Brumat as modified by Scudder further discloses an outer one of the vertical members being shiftable outwardly or inwardly relative to the other of the vertical members to increase or decrease the distance or spacing between the vertical members and thus the vertical shafts – see items 12-15 movable into different positions as detailed in figure 1 of Brumat.
Referring to claim 19, Brumat as modified by Scudder further discloses the shafts being mounted to the vertical members by arms that extend from the vertical members – see horizontal portions of 14, each vertical member having a pair of vertically spaced apart arms – see at 14 in figures 1, 3 and 5 of Brumat, comprising an upper arm and a lower arm – see at 14 in figures 1, 3 and 5 of Brumat, that connect to respective upper and lower ends of the vertical shafts – vertical portions of 14 – see figures 1, 3 and 5 of Brumat.
Claims 2-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumat as modified by Scudder as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0373437 to Miller.
Referring to claim 2, Brumat as modified by Scudder does not disclose the cord connection points of the shaft comprise openings with each opening being open at a side wall of the shaft, so that an end of a cord can be inserted into the opening and secured within the opening. Miller does disclose the cord connection points of the shaft – at 100,200,300,400, comprise openings – at 106,206,306,406, with each opening being open at a side wall of the shaft – see figures 1-4, so that an end of a cord – at 108,408, can be inserted into the opening and secured within the opening – see figures 1-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brumat as modified by Scudder and add the shaft cord connection openings of Miller, so as to yield the predictable result of removably securing the cords to the shaft as desired.
Referring to claim 3, Brumat as modified by Scudder and Miller further discloses the opening – at 106,206,306,406, extending fully through the shaft – at 100,200,300,400, so that it opens through two different surfaces of the shaft – see figures 1-4 of Miller. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brumat as modified by Scudder and add the shaft cord connection openings of Miller, so as to yield the predictable result of removably securing the cords to the shaft as desired. It is recommended in line 1 of claim 3, that applicant change “opening” to - -the opening- -.
Referring to claim 4, Brumat as modified by Scudder and Miller further discloses the opening being straight or linear so that it opens through diametrically opposite surfaces of the shaft – see at 106,206,306,406 in figures 1-4 of Miller. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brumat as modified by Scudder and add the shaft cord connection openings of Miller, so as to yield the predictable result of removably securing the cords to the shaft as desired.
Referring to claim 5, Brumat as modified by Scudder and Miller further discloses the cords – at 108,408, that are connected to the shaft – at 100,200,300,400, extending through the opening – at 106,206,306,406, to extend on either side of the shaft – see figures 1-4 of Miller. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brumat as modified by Scudder and add the shaft cord connection openings of Miller, so as to yield the predictable result of removably securing the cords to the shaft as desired.
Referring to claim 6, Brumat as modified by Scudder and Miller further discloses the cords – at 108,408, that are connected to the shaft – at 100,200,300,400, being secured within the opening – at 106,206,306,406, at an approximate mid-point of the cord – see figures 1-4 of Miller, so that substantially equal portions or sections of the cord – at 108,408, extend on either side of the shaft – at 100,200,300,400 – see figures 1-4 of Miller. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brumat as modified by Scudder and add the shaft cord connection openings of Miller, so as to yield the predictable result of removably securing the cords to the shaft as desired.
Referring to claim 9, Brumat as modified by Scudder and Miller further discloses the openings – at 106,206,306,406, of the shaft – at 100,200,300,400, through which cords – at 108,408, extend having a diameter such that the cords are a relatively loose fit within them – see figures 1-4 of Miller, so that the cords are easily fed into and removed from the openings once the securing arrangement used to secure the cords within the openings is removed or released – see figures 1-4 of Miller. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brumat as modified by Scudder and add the shaft cord connection openings of Miller, so as to yield the predictable result of removably securing the cords to the shaft as desired.
Referring to claim 10, Brumat as modified by Scudder and Miller further discloses the openings of the shaft through which cords extend being oriented at different angles to each other so that the cords of different openings extend from the shaft in different directions – see at 106,108,206,306,406,408 in figures 1-4 of Miller. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brumat as modified by Scudder and add the shaft cord connection openings of Miller, so as to yield the predictable result of removably securing the cords to the shaft as desired.
Referring to claim 11, Brumat as modified by Scudder and Miller further discloses successive openings along the shaft being oriented at 45°, 60° or 90° offset to an immediately adjacent opening – see 90 degrees via items 206,306,406 in figures 2-4 of Miller. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brumat as modified by Scudder and add the shaft cord connection openings of Miller, so as to yield the predictable result of removably securing the cords to the shaft as desired.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumat as modified by Scudder and Miller as applied to claim 6 above, and further in view of U.S. Patent No. 4,383,400 to Mead et al.
Referring to claim 7, Brumat as modified by Scudder and Miller does not disclose the cords that are connected to the shaft being secured within the opening by a screw that threads into an opening in the shaft that intersects with the opening through which the cord extends and which engages the cord and clamps it within the opening. Mead et al. does disclose the cords – at 15, that are connected to the shaft – at 24, being secured within the opening – between items 27,28, by a screw – at 29, that threads into an opening – see figure 4, that is perpendicular to the opening which the cord extends – see figure 4, and which assists in clamping the cord in the opening – see figure 4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brumat as modified by Scudder and Miller and ad the screw securement device of Mead et al., so as to yield the predictable result of removably securing the cord to the shaft as desired. Brumat as modified by Scudder, Miller and Mead et al. does not disclose the screw thread opening does not intersect the cord opening and the screw engages the cord. However, it would have been obvious to one of ordinary skill in the art to take the device of Brumat as modified by Scudder, Miller and Mead et al. and add the screw engaging the cord through an opening that intersects the cord opening as claimed, so as to yield the predictable result of better securing the cords in place via the direct engagement of the screw and the cords. 
Referring to claim 8, Brumat as modified by Scudder, Miller and Mead et al. further discloses the opening in which the screw threads into extends at about 90° to the opening through which the cord extends – see at 29 in relation to the cords – at 15 extending into the opening between items 27-28 in figure 4 of Mead et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brumat as modified by Scudder and Miller and ad the screw securement device of Mead et al., so as to yield the predictable result of removably securing the cord to the shaft as desired. Brumat as modified by Scudder, Miller and Mead et al. does not disclose the screw thread opening does not intersect the cord opening and the screw engages the cord.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumat as modified by Scudder as applied to claim 19 above, and further in view of U.S. Patent No. 6,378,282 to Carlton.
Referring to claim 21, Brumat as modified by Scudder does not disclose the lower end of each shaft extending below the lower arm so that the lower arm can, in use, be spaced from the ground. Carlton does disclose the lower end of each shaft – at the bottom of each cord assembly not labeled but shown in figure 4, extending below the lower arm – at 31, so that the lower arm can, in use, be spaced from the ground – see figure 4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brumat as modified by Scudder and add the shaft extending below the lower arm as disclosed by Carlton, so as to yield the predictable result of providing sufficient support to the shaft and the cords as desired. 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumat as modified by Scudder as applied to claim 14 above, and further in view of U.S. Patent Application Publication No. 2006/0272201 to Pellenc.
Referring to claim 23, Brumat as modified by Scudder further discloses the devices of claims 1 and 14 as detailed earlier in paragraph 2 of this office action and further discloses driving the shafts – at 15, to rotate about their longitudinal axis and bringing the cords – at 20, connected to the shafts into contact with the plants being treated on either side of the plants – see figures 1, 3 and 5 of Brumat. Brumat as modified by Scudder does not disclose measuring the general or average height or length of the trunks being treated for removal of suckers, adjusting the height of cords connected to the shafts to suit the measured general or average height or length. Pellenc does disclose measuring the general or average height or length of the plants being treated for removal of material – see at 4 and paragraphs [0104] thru [0107], adjusting the height of cords – at 3a, connected to the shafts to suit the measured general or average height or length – see figures 2 and 4 and paragraphs [0104] thru [0107]. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Brumat as modified by Scudder and add the measuring the height or length and adjusting the cords based on the measured height or length as disclosed by Pellenc, so as to yield the predictable result of allowing for the device performing the method to automatically adjust to plants of different sizes and configurations as desired.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumat in view of Scudder and further in view of Pellenc.
Referring to claim 24, Brumat discloses agricultural equipment for the removal of suckers that shoot from vine, plant or tree trunks, the equipment comprising, an elongate, vertically oriented shaft – at 15, which has a plurality of cord connection points spaced along its length – see connections of 20 to 15 in figures 1,3,5, the cord connection points each being connected to the shaft for the purpose of adjusting the height of cords connected to the shaft to suit the height or length of the trunk being treated by the equipment for removal of suckers – see figures 1,3,5 and column 3 lines 63-66 detailing height adjustment of the cords, a plurality of cords – at 20, connected to the shaft to at least some of the cord connection points – see figures 1,3,5, and a driving arrangement for driving the shaft to rotate about its longitudinal axis – see at 16-19 in figures 1,3,5. , Brumat further discloses the devices of claims 1 and 14 as detailed earlier in paragraph 5 of this office action and further discloses driving the shafts – at 15, to rotate about their longitudinal axis and bringing the cords – at 20, connected to the shafts into contact with the plants being treated on either side of the plants – see figures 1, 3 and 5. Brumat does not disclose the cord connection points each being operable to releasably connect a flexible cord  to the shaft for the purpose of adjusting the height of cords connected to the shaft. Scudder does disclose the cord connection points – at 57,59, each being operable to releasably connect a cord-like component – at 56, to the shaft – at 50, for the purpose of adjusting the height of cord-like components connected to the shaft – see figures 4-5 and column 3 lines 14-59. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brumat and add the cords releasably connected to the shaft as disclosed by Scudder, so as to yield the predictable result of allowing the cords to be removably secured to the shaft for easier assembly, disassembly and maintenance of the device as desired. Brumat further does not disclose measuring the general or average height or length of the trunks being treated for removal of suckers, adjusting the height of cords connected to the shafts to suit the measured general or average height or length. Pellenc does disclose measuring the general or average height or length of the plants being treated for removal of material – see at 4 and paragraphs [0104] thru [0107], adjusting the height of cords – at 3a, connected to the shafts to suit the measured general or average height or length – see figures 2 and 4 and paragraphs [0104] thru [0107]. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Brumat and add the measuring the height or length and adjusting the cords based on the measured height or length as disclosed by Pellenc, so as to yield the predictable result of allowing for the device performing the method to automatically adjust to plants of different sizes and configurations as desired.

Response to Arguments

3.	Applicant’s remarks/arguments as discussed in the interview summary dated 4-18-22 obviates the prior art rejections detailed in the last office action dated 2-1-22.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643